Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH09272308A, herein referred to as JP’308, in view of Ikeda et al (US 2002/0074077 A1). 
Regarding claims 1, 2 and 4, JP ‘308 discloses a pneumatic tire comprising: an annular tread portion (10) extending in a tire circumferential direction; a pair of sidewall portion (see figure 1) disposed on both sides of the tread portion (10); a pair of bead portions (16) disposed inward of the sidewall portions in a tire radial direction; a carcass layer (12) mounted between the pair of bead portions (16); a belt layer (18) disposed on the tread portion (10) on an outer circumferential side of the carcass layer (12) an inner layer (26) disposed on a tire inner surface along the carcass layer and a partial tie rubber layer (28) selectively disposed between the carcass layer (12) and the inner liner layer (26) and in an area on the tread portion on either side in a tire lateral direction excluding a center region of the tread portion (figure 1). 
JP ‘308 depicts in figure 1 the region S corresponding from the edge of where the belt ply 18A ends and extending to Wmax (pg. 2 paragraph [0017]) and the tie bar 28 is between the 
JP’308 discloses the carcass ply, innerliner and tie rubber is extending from at least the tire maximum width portion Wmax to the end portion 18 of the belt [0017] in order to prevent bashbread failure. Therefore, the layers can extend past the Wmax area which would include a projection amount from the outermost end portion in the tire lateral direction of the belt layer of 15 mm or more and overlaps with Applicant’s claimed range of 15 mm to 120 mm. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality
Although JP’308 is silent to the hardness of the partial tie rubber layer, in the same field of endeavor, Ikeda discloses a partial insulation rubber with a hardness preferably  50 to 62 [0046].This overlap with Applicant’s claimed range of from 50-63. Overlapping range is a prima facie evidence of obviousness (MPEP 2144.04). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the hardness of from 55-63, as taught by Ikeda, in to the tire of JP’308in order to balance steering stability and mitigate stress on the belt edge and provide necessary elasticity for the sidewall [0047] of Ikeda.
Regarding claim 4, JP’308 states the thickness of the partial tie rubber layer is 0.4 mm or more (pg.2 last paragraph). 
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.  Applicant argues that Ikeda and JP’308 are not analogous arts. In response to applicant's argument that Ikeda and JP’308 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ikeda and JP’308 are analogous art since they are directed towards the same type of tire (see figure 2 of Ikeda and figure 1 of JP’308). Further, Ikeda is used as a guide for discovering the optimum hardness level for the rubber tie layer. Ikeda discloses “if the 100% modulus is less than 0.5 MPa, the rigidity becomes insufficient for the sidewall portion 3 and it is difficult to maintain the steering stability. If the 100% modulus is more than 2.5 MPa and/or the JIS type-A-durometer hardness is more than 65 degrees, then it is difficult for the cushion rubber Gtc to mitigate the stress on the belt edge, and it is difficult to provide necessary elasticity for the sidewall rubber Gs” [0047]. Therefore, the materials of JP’308 does not need to be identical to the materials of Ikeda in order to utilize the teachings of Ikeda. 
Allowable Subject Matter
Claim 7 is allowed. The current prior arts on record fail to properly disclose or suggest the partial tie rubber layer has a length of intrusion L1 from a perpendicular line P extending 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARAH TAUFIQ/             Examiner, Art Unit 1754                   

/TIMOTHY KENNEDY/             Primary Examiner, Art Unit 1743